Page, J. (dissenting):
I cannot concur in the reversal of this judgment and a dismissal of the complaint. In my opinion there was a question of fact for the jury and their finding should be conclusive. The salient facts of the case are as follows: The action was for damages for breach of contract to sell and deliver merchandise. The defendant is a large manufacturer of plush and pile fabrics. The plaintiff is a manufacturer of ladies’ hats, using such material as the defendant produced.
In the latter part of 1912 the defendant printed a circular in which it invited “ blanket orders ” for its fabrics. Plaintiff received such a circular inclosed in the blanket order form. On December 14, 1912,.plaintiff filled out this form and gave a conditional blanket order for 1.000 pieces. The form reserved the right to cancel if prices and samples were not satisfactory. Defendant submitted samples and prices and on January 23, 1913, plaintiff signed his first “assortment” of 475 pieces. *340The defendant accepted this order and stated it to be a confirmation of and first assortment under 1,000 pieces blanket order for 1913 and further stated, “ 525 pieces remainder to be specified as to qualities, colors, deliveries, etc., July 15th or sooner but the earlier such specifications are completed the better we can meet delivery requirements.”
In my opinion this constituted a valid and enforcible contract for the sale of goods with the right to the purchaser to specify the delivery date. The only condition imposed by the seller was that the specification should be made prior to July fifteenth to enable it to meet the delivery requirement. The law would imply a further condition that the date specified should be a reasonable one.
On May nineteenth, nearly two months prior to the time limit set by the defendant, the plaintiff sent its specification of its assortment of the 525 pieces, delivery to be made August first. To this defendant replied that deliveries could be made only from October fifteenth to thirty-first. The plaintiff then stated that if a substantial portion of the goods were delivered August first he would accept the remainder on August fifteenth, but stated that the goods would be useless to him at a later date. The defendant then proposed a delivery of one-third at the end of August, one-third in September, and one-third in October. This proposition plaintiff declined, and, after the exchange of several letters, the defendant wrote on May twenty-ninth: “We have given you the best delivery we can make. * * * We want an answer per return whether you accept our proposition of delivery dates or not, otherwise your order is off on Monday.” It might be observed in passing that the price of the goods which were the subject of the order had advanced in the meantime. Plaintiff was compelled to buy those goods in the open market and paid $2,410 more than the contract price. There was conflicting testimony as to the market value and the jury rendered a verdict for the plaintiff for $1,600.
Whether the time specified by the plaintiff was reasonable was for the jury to determine, having regard to all the circumstances as disclosed by the evidence. While the charge of the learned trial justice did not state this proposition as clearly as *341he might have done, there was no exception taken to the charge nor any request to charge made by the defendant. The jury were not compelled to take the testimony of the defendant’s president as true. He was an interested witness and they had the right to consider how far his testimony may have been colored or biased by his interest. The fact that he was called by the adverse party as a witness in his behalf as to certain facts did not eliminate his interest. His relation to the transaction was such that his credibility was properly a question for the jury, notwithstanding the fact that he became a witness at the instance of the plaintiff. (Becker v. Koch, 104 N. Y. 394, 398-402; Rochester Printing Co. v. Loomis, 45 Hun, 93, 100; affd., 120 N. Y. 659; Sharp v. Erie R. R. Co., 184 id. 100, 106; Wiener v. Mayer, 162 App. Div. 142, 146.)
I am of opinion, as there was no exception that presents reversible error, and as there was a question of fact for the jury, that the verdict should not be disturbed and the judgment should be affirmed.
Judgment reversed, with costs, and the complaint dismissed, with costs.